
	

113 HR 2755 IH: Border Security Tax Relief Act of 2013
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2755
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Gallego (for
			 himself, Mr. Veasey, and
			 Mr. Vela) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income the administratively uncontrollable overtime of Border Patrol
		  agents.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security Tax Relief Act of
			 2013.
		2.Administratively
			 uncontrollable overtime pay of Border Patrol agents
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 140 the following new section:
				
					139E.Administratively
				uncontrollable overtime pay of Border Patrol agents
						(a)In
				generalGross income does not
				include compensation received for service as a Border Patrol agent to the
				extent such compensation represents administratively uncontrollable overtime
				pay.
						(b)Administratively
				uncontrollable overtime payFor purposes of this section, the
				term administratively uncontrollable overtime pay means premium
				pay under section 5545(c)(2) of title 5, United States Code.
						(c)Application of
				sectionSubsection (a) shall
				only apply to compensation received for the taxpayer’s first taxable year
				beginning after the date of the enactment of this
				section.
						.
			(b)Not subject to
			 wage withholdingSubsection (a) of section 3401 of such Code is
			 amended by striking or at the end of paragraph (22), by striking
			 the period at the end of paragraph (23) and inserting ; and, and
			 by inserting after paragraph (23) the following new paragraph:
				
					(24)for any administratively uncontrollable
				overtime pay (as defined in section 139E(b)), if at the time of such payment it
				is reasonable to believe that the employee will be able to exclude such payment
				from income under section
				139E(a).
					.
			(c)Election To
			 treat as included in gross income for purposes of earned income tax
			 creditSubparagraph (B) of section 32(c)(2) of such Code is
			 amended by striking and at the end of clause (v), by striking
			 the period at the end of clause (vi) and inserting , and, and by
			 adding at the end the following new clause:
				
					(vii)a taxpayer may elect to treat amounts
				excluded from gross income by reason of section 139E as earned
				income.
					.
			(d)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting before the item relating to
			 section 140 the following new item:
				
					
						Sec. 139E. Administratively uncontrollable
				overtime of border patrol
				agents.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
